            Case 6:20-cv-00902-ADA Document 15-1 Filed 12/07/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                Please Choose Division             WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS

vs.                                                      Case No.:        6:20-cv-00812-ADA;
                                                                          6:20-cv-00813-ADA; 6:20-cv-00814-ADA;
JUNIPER NETWORKS, INC.                                                    6:20-cv-00815-ADA; 6:20-cv-00816-ADA;
                                                                          6:20-cv-00902-ADA; 6:20-cv-00903-ADA

                                                       ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Pushkal Mishra                                             , counsel for

Juniper Networks, Inc.                                   , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Pushkal Mishra                            may appear on behalf of Juniper Networks, Inc.

 in the above case.

       IT IS FURTHER ORDERED that Pushkal Mishra                                                 , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the                day of                                          , 20 20     .




                                                         Please Choose Judge
                                                         UNITED STATES DISTRICT JUDGE




                                    Reset all fields         Print Form
